Case 9:18-cv-81038-DMM Document 77 Entered on FLSD Docket 12/20/2019 Page 1 of 4



                           IJM TED STA TES DISTRIC T C O UR T
                           SO UTH ER N DISTR ICT O F FLO R ID A                   '
                                                                  FILED ay
                         CASE NO .9:18-cv-81038-M DDLEBROO                                D.c ,
   SECUM TIESA'ND EXCHANGE COMMISSIOx,                                  DEî lî29,9
         plaintim                                                     îtjplttesrjtj
                                                                       o.ossa.-saa    .




   Palm House Hotel,LLLP,eta1.,

         Defendantsand ReliefDefendants.
                                                  /

   D EFA U LT JU D G M EN T A S T O RELIEF D EFEN DA N T UM TED STA TES RE GIO NA L
         EC O N O Y C D EVEL O PM EN T A UTH O R ITY LLC .D/B/A EB5 PETITIO N

         The matter before the Courtis Plaintiff Secudties and Exchange Commission's (the
   ltconnmission''):(i)M otionforEntryofDefaultJudgmentAgainstDefendantsPalm HouseHotel,
   LLLP (GTT-IH'')andSouthAtlanticRegionalCenter,LLC (çESARC''),andReliefDefendantUnited
   StatesRegionalEconomicDevelopmentAuthodty LLC,d/b/aEB5 Petition (GtUSREDA');and
   (ii)SupplementalM otionforEntryofDefaultJudm entAgainstDefendantsJosephJ.W alsh,Sr.
   (&1W alsh''),PHH,and SARC,and ReliefDefendantUSREDA,forfailureto plead orotherwise
   defend.(DE 59;DE 72).DefendantshavenotrespondedtotheCommission'smotionsforentry
   ofdefaultjudgments.
         Having consideredtheComm ission'smotion andtherecord,theCourtentersthefollowing

   sndingsoffactand conclusionsoflaw:

                On August3,2018,theComm ission filed a Com plaintaginstDefendantsW alsh,

   PHH, SARC, and Robert V. M atthews, and Relief Defendants 160 R oyal Palm , LLC and

   USREDA. (D.E.1j.
Case 9:18-cv-81038-DMM Document 77 Entered on FLSD Docket 12/20/2019 Page 2 of 4



         2.      OnAugust6,2018,theCom mission served PHH with processby servingitsagent,

   Kara Stoverfor Cop oration Service Company,Registered AgentforPHH,in accordance with

   Fed.R.Civ.P.Rule4andFla.Stat.j48.061.(D.E.4q.
                 On August7,2018,the Comm ission served SARC with process by serving its

   agent,Laurie H M for Registered A gents,Inc.,Registered A gentfor SA R C,in accordance w 1114

   Fed.R.Civ.P.Rule4 andFla.Stat.j48.062.ED.E.8).
          4.     On August7,2018,theComm ission servedU SREDA with processby serving its

   agent,LaurieHM forRegistered Agents,Inc.,Registered AgentforUSREDA,in accordancewith

   Fed.R.Civ.P.Rule4 andFla.Stat.j48.062.(D.E.9q.
          5.     PHH 'Sanswerwmsinitially due on August27,2018,and SARC'Sand USREDA 'S

   answers were initially due on August28,2018,butthe Courtgranted W alsh's motion for an

   extension oftim eforPHH ,SARC,and USM DA to respondto the Complaintthrough September

   28,2018.ED.E.13.)
                 PHH , SA RC, and U SM D A each failed to file atl answ er or other responsive

   pleadingto the Complaintby the September28,2018 deadlineimposed by theCourt.

          7.     Consequently,theClerk entered defaultsforfailureto plead orotherwisedefend as

   toPHH,SARC,andUSREDA,respectively,onOdober16,2018ED.E.282.
          8.     AsofthedateofthisOrder,PHH,SARC,andUSREDA haveneitheransweredthe

   Commission's Com plaintnor otherwise pled in accordance with the FederalRules of Civil

   Procedtlre.They arethereforein default.
          9.     Upon entry ofdefault,the well-pleaded allegations of a com plaintare deem ed

   admitted.Buchanan v.Bowman,820 F.2d359,360 (11th Cir.1987);Nishimatsu Construction
   Co.v.HoustonNat1Bank,515F.2d1200,1206(5thCir.1975).W henadefendantfailstodefend
                                                2
Case 9:18-cv-81038-DMM Document 77 Entered on FLSD Docket 12/20/2019 Page 3 of 4



   an action and adefaulthasbeen entered,hisliability forviolationsofthefederalsecudtieslaw sas

   alleged in thecomplaint,and thepropdety ofthereliefsought,isdeemed estabiished.Buchanan,

   820 F.2dat360;M illerv.ParadiseofportRichey,Inc.,75F.Supp.2d 1342,1346 (M .D.Fla.
   1999).
          A C CO R DU G LY ,afterdue consideration,itis O RD ER ED A N D A D JUD G ED thatthe

   Commission's motions for entry of defaultjudgment against USREDA are GRANTED as
   follows:

                                                   1.

                                         D ISG O R G EG N T

          IT IS HEREBY ORDERED AND A DJUDG ED thatReliefDefendantU SREDA shall

   paydisgorgementofill-gottengains,prejudgmentinterestthereon.TheCourtshalldeterminethe
   nm ountsofthedisgorgementupon motion oftheComm ission.Any such m otion shallbesled by

   the Com m ission w ithin tw enty days ofthe forthcom ing orderclosing tllis cmse.

                                                   II.

                                 R ETENTIO N OF JUR ISD ICTIO N

          IT ISFURTHER ORDERED AND ADJUDGED thattllisCourtshallretainjudsdiction
   ofthism atterforthepurposesofenforcingtlietermsofthisJudm ent.
                                                  111.

                                  RIJLE 54(b)CERTIFICATION

          Therebeingnojustreasonfordelay,pursuanttoRule5409 oftheFederalRulesofCivil
   Procedure,theClerkisorderedtoenterthisDefaultJudgmentforthwith andwithoutfurthernotice.
Case 9:18-cv-81038-DMM Document 77 Entered on FLSD Docket 12/20/2019 Page 4 of 4



                                            W .

                                    CONCLUSION

         Accordingly,itishereby ORDERED and ADJUDGED that,consistentwith thisorder,
                                        .




   FINAL DEFAULT JIJDGM ENT isentered againstReliefDefendantUSREDA .



         SIGM DinChambersatWestPalm Beach,Florida,thiszfday ecembr,co19.



                                                  D N      M .M IDD LEBRO OK S
                                                  UN ITED STA TES D ISTRICT JUD GE

   cc:   Cotm selofRecord;
         United StatesRegionalEconom icDevelopmentAuthodtyLLC
         9250 BelvedereRoad
         Suite 101
         RoyalPalm Beach,FL 33411
         PRO SE




                                            4
